This was an action to procure a judicial construction of the will of David Stewart Denison, who died on July 1st, 1898. The will and the codicil attached were admitted to probate as valid testamentary instruments and the questions in this case relate solely to the construction and meaning of the seventh or residuary clause.
The court at Special Term held that the will was valid and this judgment was affirmed on appeal. The contention of the appellants is that the residuary clause is void for the reason that by its provisions the power of alienation was suspended for more than two lives. It is argued that the language used in framing this clause creates a perpetual trust and, therefore, of course, suspends the power of alienation. It is not claimed to be merely the creation of a trust extending beyond two lives, but a trust that was to endure forever and tie up the title to the residuary estate perpetually.
The residuary clause is very long and very much involved. All that was necessary could have been expressed in very few words. But the clause actually fills nearly four printed pages of the record and in the multitude of words and phrases employed it is not surprising that there is great difficulty in ascertaining the meaning of the instrument. It may be conceded that from the wealth of words employed by the draftsman there can be selected some expressions which, standing alone and construed literally, would render the testator's disposition of the residuary estate invalid. On the other hand, it is quite clear that when the will is viewed as a whole the mind is forced to the conclusion that the testator did not intend to die intestate as to any part of his property either *Page 445 
by omitting to make a will at all or by making one so palpably contrary to law as some expressions in the testamentary clause would indicate if the appellants' construction is to be adopted. It is, therefore, the duty of this court to sustain the will if that result is possible by means of any fair construction, rather than to hold that the testator intended to create a trust in perpetuity.
It is not a holographic will. It was evidently drawn by counsel learned in the law. The draftsman, however, failed to appreciate the importance of simple and concise language, and was led, for some reason, to insert provisions which were wholly unnecessary, and which, taken literally or upon close construction, would endanger the validity of the whole instrument.
It is conceded that by the terms of the will the widow of the deceased was given a life interest in the whole residuary estate. Upon her death one of the future estates in trust, which the statute permits to be created, had terminated, and unless more than another trust estate for life was created, then the statute was not violated. The residuary clause is so long and so obscure that it is not practicable to set it out in full. It has been analyzed with great intelligence in the very able opinion which was given by the learned judge at Special Term. We agree in the construction given to the will in that opinion, and what remains to be said here may seem to be little more than a paraphrase of that opinion; but since the learned court below on appeal gave no opinion, it may be necessary for us to express briefly the views which we think must lead to an affirmance of the judgment. This is a case for the application of the rule that in order to effectuate the intention of the testator derived from the whole will, grammatical rules may be disregarded and words and limitations may be transposed, supplied or rejected. (Pond v.Bergh, 10 Paige, 140, 152; Phillips v. Davies, 92 N.Y. 199;Starr v. Starr, 132 N.Y. 158.)
The testator, in the residuary clause, made a bequest in trust for the use and benefit of the children of his brother and sister, who should be living at the time of his death, and the *Page 446 
issue then living of deceased children, and directed the trustees to divide his estate as soon as practicable into as many shares as there were beneficiaries, and to hold the shares so set apart for their respective use and benefit during their respective lives. Later on, the will authorizes the trustees to sell and dispose of such part of the estate as may be necessary to make a fair and equitable division of the same among the children and descendants of said trustees living at the time of the testator's death.
It is entirely clear that the will thus created separate life estates in trust, and that it did not suspend the power of alienation of any portion of the trust estate for more than a single life, in addition to that of the widow. The will further provides that after the respective deaths of such life beneficiaries their respective shares shall be held in trust for their respective children, and the issue of such as shall have died as tenants in common, the children to take per capita,
and the issue of deceased children per stirpes. It would also seem to be reasonably clear that the testator did not by this latter provision intend to create an active trust, but that the trustees were to hold the property simply for the purpose of distribution. There are several provisions of the will that justify this conclusion.
(1) There were no words directing that the trustees shall hold such shares for their use and benefit during their respective lives. The testator deemed those words necessary in creating the first life estate, and their omission here is quite significant.
(2) The provision that after the death of the first life beneficiaries the trustees should hold their respective shares in trust for their respective children who shall be living at the time of such decease and the then living issue of such as shall have died adds force to this construction. If the testator intended a perpetual trust for the benefit of the children and descendants of the trustees, why did he so carefully limit the estate upon the death of the first life beneficiaries to such children and descendants as should then be living? *Page 447 
(3) Further confirmation of this construction is found in the fact that the testator directs that upon the death of the life beneficiaries their respective estates shall be held for their children and descendants as tenants in common. This clearly indicates that no active trust was contemplated, but merely a power of distribution.
(4) It will be observed further that the cross-remainders which the will purports to create upon the death of the children and descendants of the trustees to whom shares have been limited forlife are ineffectual. These cross-remainders can only be given effect by tacking them to the first life estates created as those are the only estates that are specifically limited for life. If, therefore, the testator had intended a perpetual trust and not merely a trust for the purpose of distribution to the second takers, why did he limit the cross-remainders to the death of the first takers without issue?
Again, if the will had said "in trust to divide the estate among his, her or their child or children" instead of "in trustfor his, her or their children," no one would question this construction. The context of the will shows that this was the clear meaning and the courts may interpolate those words in order to carry out such intention.
While these cross-remainders are doubtless invalid, they are of no present consequence, inasmuch as the conditions which would give rise to them have never occurred. It is generally quite sufficient to deal with these questions when the case arises. They certainly can have no effect upon an interest bequeathed to a life beneficiary, who has children or other descendants. Hence, these cross-remainders may be eliminated from the case since it cannot be said that their presence in the will is necessary for any general scheme of the testator in the disposition of his property.
The provision that in case each and every one of the life beneficiaries should die without children or descendants, the testator's estate should be distributed according to the intestate laws was evidently inserted out of abundant caution to guard against a possible intestancy and is of no consequence *Page 448 
for the reasons already stated. So also the provision that the shares of the testator's nieces and grandnieces shall be held by the trustees for their separate use free and clear from any debts of their husbands has reference solely to the first life beneficiaries. This is clearly manifest because the language is "to hold the shares or portions which in the division of myestate they shall set apart to my nieces and grandnieces for their sole and separate use and benefit free and clear," etc. The first life estates are the only ones that the trustees are called upon to divide and set apart. We think that the will taken as a whole is capable of a construction that will render it valid, and that the objectionable clauses above referred to can be cut off and eliminated without destroying the general scheme of the testator.
The judgment should be affirmed, with costs to all parties who have appeared in this court payable out of the estate.
VANN, WERNER and HISCOCK, JJ., concur with CULLEN, Ch. J.; O'BRIEN, J., reads for affirmance; HAIGHT, J., dissents; WILLARD BARTLETT, J., not sitting.
Judgment affirmed.